Citation Nr: 1030428	
Decision Date: 08/13/10    Archive Date: 08/24/10

DOCKET NO.  04-38 191	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to service connection for a psychiatric disorder, to 
include post-traumatic stress disorder (PTSD).



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. Morales, Associate Counsel




INTRODUCTION

The Veteran served on active duty from May 1968 to January 1970.

This appeal comes before the Board of Veterans' Appeals (Board) 
from a June 2002 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  
The Veteran's claim was denied by the Board in September 2007.  
The Veteran appealed to the United States Court of Appeal for 
Veteran's Claims (Court) and the decision was vacated and 
remanded to the Board in May 2009.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

In the decision vacated by the Court, the Veteran's claim was 
previously denied by the Board because he had no diagnosis of 
PTSD.  However, his current medical records do show a diagnosis 
of depression.  Recently, the United States Court of Appeals for 
Veterans Claims has held a claimant can satisfy the requirement 
to identify the benefit sought by referring to a body part or 
system that is disabled or by describing symptoms of the 
disability.  See Brokowski v. Shinseki, 2009 WL 1586901 
(Vet.App.); Clemons v. Shinseki, 23 Vet.App. 1, 5 (2009).  Given 
the decision in Clemons, the Veteran's case must be remanded for 
a new VA examination which considers whether the Veteran's 
depression or any other psychiatric disorder is related to 
service.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006) (VA 
must provide a medical examination when it is necessary to decide 
the claim).

In addition, the last VA treatment records associated with the 
claims file are dated 2003.  Regulations provide that efforts 
must be made to secure all private medical records and VA records 
that may exist related to the Veteran's claim.  38 U.S.C.A. 
§ 5103A(b)(3) requires that VA continue any attempts to get 
federal records "until the records are obtained unless it is 
reasonably certain that such records do not exist or that further 
efforts to obtain those records would be futile."  Updated 
treatment records show be obtained on remand.

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's current and 
complete VA treatment records.  Evidence 
of attempts to obtain these records should 
be associated with the claims file.  Do 
not associate duplicate records with the 
claims file.

2.  Schedule the Veteran for a VA 
examination to determine the nature and 
etiology of his psychiatric disorder(s), 
including depression.  The entire claims 
file must be made available to the VA 
examiner.  Pertinent documents should be 
reviewed.  The examiner should conduct a 
complete history and assign all relevant 
diagnoses.  The examiner should offer an 
opinion as to whether depression or any 
other diagnosed psychiatric disorder at 
least as likely as not had its onset in 
service, is related to service, or was 
aggravated by service or a service-
connected disability.

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of causation as it is to 
find against causation.

All necessary diagnostic testing should be 
conducted and commented upon by the 
examiner.  All opinions should be 
supported by a clear rationale, and a 
discussion of the facts and medical 
principles involved would be of 
considerable assistance to the Board.

3.  After completing the above action, the 
claim should be readjudicated.  If the 
claim remains denied, a supplemental 
statement of the case should be provided 
to the Veteran and his representative.  
After the Veteran and his representative 
have had an adequate opportunity to 
respond, the appeal should be returned to 
the Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

